DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18-19 are objected to because of the following informalities: 
“withing” should be “within”. 
Claim 10 is objected to because of the following informalities: 
“software-implements” should be “software-implemented”.
Claim 2 is objected to because of the following informalities: 
“wherein a the content distribution network” is recited. This is first use of the term “content distribution network” so it should be preceded by “a”. However, it appears that the term “content distribution network” and the term “a content delivery network” are referencing the same entity. For clarity, a consistent term should be used throughout the claims.
Further, claims 2-4, 10-13 and 15-16 are objected to for lack of antecedent basis for the term “the content distribution network”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following concepts:
- wherein the software function is moved to the updated location upon determining that the software function benefits from lower latency than presently being experienced.
- wherein the updated location is further away from a subscriber within the content distribution network relative to the original location, and wherein the software function is moved to the updated location upon determining that the software function tolerates greater latency than presently being experienced.
	- wherein the software function is moved to the updated location is accordance with a predetermined daily schedule.  
	-wherein the software function is moved to the updated location to provide a quality of service associated with a service level for a subscriber of said content distribution network.
	- wherein the software function is moved to the updated location in response to receipt of a machine learning recommendation and not based on manual intervention or instruction.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The specifications fails to articulate the algorithm or steps/procedure for performing the computer function:
	wherein the software function is moved to the updated location in response to receipt of a machine learning recommendation and not based on manual intervention or instruction.
	The specification fails to include a flowchart or algorithm for how a machine learning recommendation is generated and how the response causes a change in deployment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parulkar et al. U.S. Patent Application Publication 2021/0168203.
Claims 1, 18 and 19,
	A non-transitory computer-readable storage medium (para 0135- computer program product on computer-usable storage media) storing one or more sequences of 
	 dynamically changing a deployment location within the content delivery network for the software function from an original location to an updated location using an instance management platform, wherein said updated location is disposed upon a different physical computer system than said original location (Fig.5, para 0070-dyanmically controls the placements of computing resources. Para 0019- resources are applications)
Parulkar discloses a processor in paragraph 0125.
Claim 3,
	 wherein the updated location is closer to a subscriber within the content distribution network relative to the original location, and wherein the software function is moved to the updated location upon determining that the software function benefits from lower latency than presently being experienced (Parulkar para 0082).
Claim 4,
	wherein the updated location is further away from a subscriber within the content distribution network relative to the original location, and wherein the software function is moved to the updated location upon determining that the software function tolerates greater latency than presently being experienced.( Parulkar para 0096- discloses a utilization policy, that moves resources further away) 
Claim 5,
	wherein the software function is moved to the updated location upon assessing a present amount of compute resources one or more of said original location and said 
Claim 6,
	 wherein the software function is moved to the updated location upon determining that the software function benefits from being co-located at said updated location with one or more of (a) another software function performed at said updated location and (b) data present at said updated location (para 0089-defragmentation policy-single location).
Claim 7,
	 wherein the software function is moved to the updated location is accordance with a predetermined daily schedule (para 0096).
Claim 9,
	wherein the software function executes in a container or a pod managed by the instance management platform (para 0110-container).
Claim 16,
	wherein the software function is moved to the updated location to create a low latency packet stream for a subscriber of said content distribution network (Para 0063- low latency environment for end users. Para 0017- streaming).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 2, 8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar et al. U.S. Patent Application Publication 2021/0168203 in view of Patrick et al. U.S. Patent Application Publication 2014/0269293.
Claim 2,
Although Parulkar discloses substantial limitations of the claimed invention, fails to explicitly disclose 
	wherein the a content distribution network is a software-implemented virtual cable modem termination system (CMTS) network, a virtualized Radio Access Network (vRAN), a Passive Optical Network (PON), or a Wi-Fi network.
	In an analogous art, Patrick discloses 
	wherein the a content distribution network is a software-implemented virtual cable modem termination system (CMTS) network (para 0024), a virtualized Radio Access Network (vRAN), a Passive Optical Network (PON), or a Wi-Fi network.
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the cable termination system of Patrick with the Parulkar system to produce the predictable result to updating locations of applications within a CMTS. One of ordinary skill in the art would be motivated to combine Patrick with Parulkar to improve the distribution of television services to end users. 
Claim 8,
Although Parulkar discloses substantial limitations of the claimed invention, fails to explicitly disclose 

	In an analogous art, Patrick discloses 
	wherein the software function is moved to the updated location to provide a quality of service associated with a service level for a subscriber of said content distribution network (para 00053- discloses QoS characteristics for data within packets).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the QoS of Patrick with the Parulkar system to produce the predictable result to updating locations of applications to deliver services based on QoS. One of ordinary skill in the art would be motivated to combine Patrick with Parulkar to improve the distribution of television services to end users. 
Claim 10,
Although Parulkar discloses substantial limitations of the claimed invention, fails to explicitly disclose 
	wherein the content delivery network a software-implements virtual cable modem termination system (CMTS) network, wherein the original location is at either a headend, at a Remote PHY device (RPD), or a Remote MACPHY device (RMD), and wherein the updated location is at a switch network device or an intermediary device between said headend and customer premises equipment (CPE).
	In an analogous art, Patrick discloses 
	wherein the content delivery network a software-implements virtual cable modem termination system (CMTS) network (para 0075), wherein the original location is at 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the Cable system of Patrick with the Parulkar system to produce the predictable result to updating locations of applications to deliver services within a cable environment. One of ordinary skill in the art would be motivated to combine Patrick with Parulkar to improve the distribution of television services to end users. 
Claim 11,
Although Parulkar discloses substantial limitations of the claimed invention, fails to explicitly disclose 
	wherein the content delivery network a software-implements virtual cable modem termination system (CMTS) network, wherein the original location is at either a headend, at a Remote PHY device (RPD), or a Remote MACPHY device (RMD), and wherein the updated location is at a switch network device or an intermediary device between said headend and customer premises equipment (CPE) ().
	In an analogous art, Patrick discloses 
	wherein the content delivery network a software-implements virtual

	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the Cable system of Patrick with the Parulkar system to produce the predictable result to updating locations of applications to deliver services within a cable environment. Patrick discloses the QEM in a plurality of locations including the Headend and downstream nodes. It would be obvious to utilize the allocation methods of Parulkar.to distribute the QEM to different location within the cable systems based on latency. One of ordinary skill in the art would be motivated to combine Patrick with Parulkar to improve the distribution of television services to end users. 
Claim 12 
Although Parulkar discloses substantial limitations of the claimed invention, fails to explicitly disclose 
wherein the content delivery network a software-implemented virtual cable modem termination system (CMTS) network, wherein either the original location or the updated location is at a headend, and wherein the other of the original location or the 
	In an analogous art, Patrick discloses
	wherein the content delivery network a software-implemented virtual cable modem termination system (CMTS) network (para 0011, a cable modem termination system (CMTS)), wherein either the original location or the updated location is at a headend and wherein the other of the original location or the updated location is at a Remote PHY device (RPD) or a Remote MACPHY device (RMD) (para 0055, (The system 400 includes a headend or headend facility (HEF) 410, para 0044, Content delivery servers in the content delivery network 415 deliver content via one or more wired and/or wireless telecommunication networks to users 460(1)-460(p) via a headend 410 and a communication link 450, para 0048, Data services can be handled by the headend 410 through the CMTS 425 The CMTS 425 can receive data signals from user device(s) 460 and through an external network (e.g., the Internet), para 0051, a CMTS with an integrated physical (PHY) layer, a CMTS with a distributed PHY, or a Converged Cable Access Platform (CCAP) architecture in which the QAM is placed in an edge QAM, para 0054, the cable modem 462 may be connected to IPTV receivers or other items of CPE. A customer PC or laptop as well as other associated devices such as tablets, smartphones or home routers are termed customer premises equipment (CPE))
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the Cable system of Patrick with the Parulkar system to produce the predictable result to updating locations of applications to deliver services 
Claim 13,
Although Parulkar discloses substantial limitations of the claimed invention, fails to explicitly disclose 
	wherein the content delivery network a software-implemented virtual cable modem termination system (CMTS) network, wherein either the original location or the updated location is at a headend, and wherein the other of the original location or the updated location is at location upstream from said headend accessible over the Internet.
	In an analogous art, Patrick discloses
		wherein the content delivery network a software-implemented virtual cable modem termination system (CMTS) network, wherein either the original location or the updated location is at a headend, and wherein the other of the original location or the updated location is at location upstream from said headend accessible over the Internet (Fig. 4 discloses a headend that provides video, voice data and data to a subscriber para 0044. Paragraph 0046-the data stream may be provided the content provider (upstream from headend)).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the Cable system of Patrick with the Parulkar system to produce the predictable result to updating locations of applications to deliver services 
Claim 15,
wherein the software function is moved to the updated location to optimize video streaming for a subscriber of said content distribution network based on [node] bandwidth availability. (para 0094-resource utilization deploys application based on bandwidth availability)
Although Parulkar discloses substantial limitations of the claimed invention, fails to explicitly disclose 
	[based] a cable modem 
	In an analogous art, Patrick discloses
	[based] a cable modem (para 0023-monitors cable modem bandwidth utilization)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the Cable system of Patrick with the Parulkar system to produce the predictable result to updating locations of applications based on cable modem bandwidth utilization. It would be obvious to utilize the allocation methods of Parulkar. One of ordinary skill in the art would be motivated to combine Patrick with Parulkar to improve the distribution of television services to end users. 

14 is rejected under 35 U.S.C. 103 as being unpatentable over Parulkar et al. U.S. Patent Application Publication 2021/0168203 in view of Laufer, “It's ALIVE! Getting to Successful R-PHY Deployment: Do’s and Don'ts." ISBE and NCTA October 25, 2018. Retrieved on July18,2021.[NPL Cite No. 2 in IDS dated September 14, 2021].
Claim 14,
Although Parulkar discloses substantial limitations of the claimed invention, fails to explicitly disclose 
	wherein the updated location is at a Remote PHY device (RPD), and wherein the software function is one of a set of one or more software functions performed at the Remote PHY device (RPD) to cause the Remote PHY device (RPD) to behave as a Remote MACPHY device (RMD).
	In an analogous art, Laufer discloses
	wherein the updated location is at a Remote PHY device (RPD), and wherein the software function is one of a set of one or more software functions performed at the Remote PHY device (RPD) to cause the Remote PHY device (RPD) to behave as a Remote MACPHY device (RMD) disclose that the updated location is at a Remote PHY device (RPD), and wherein the software function is one of a set of one or more
software functions performed at the Remote PHY device (RPD) to cause the Remote PHY device (RPD) to behave as a Remote MACPHY
device (RMD). (pg. 4 para 1,The field of Remote PHY deployments and teaches that the updated location is at a Remote PHY device (RPD), pg. 6 para 1 the expected transition to Distributed Access Architectures (DAA), which include Remote PHY and Remote 
Itis also able to download configuration templates to the MAC cores, to eliminate time-consuming manual CLI commands).
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the Remote MACPHY device of Laufer with the Parulkar system to produce the predictable result to updating locations of applications to deliver services within a cable environment. One of ordinary skill in the art would be motivated to combine Laufer with Parulkar to improve the distribution of television services to end users.54

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar et al. U.S. Patent Application Publication 2021/0168203 in view of Casey et al. U.S. Patent Application Publication 2021/0136178.
Claims 17 and 20,
Although Parulkar discloses substantial limitations of the claimed invention, fails to explicitly disclose 
	wherein the software function is moved to the updated location in response to receipt of a machine learning recommendation and not based on manual intervention or instruction.
	In an analogous art, Casey discloses 

	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the machine learning of Casey with the Parulkar system to produce the predictable result to updating locations of applications based on a machine learning recommendation. One of ordinary skill in the art would be motivated to combine Casey with Parulkar to improve resource forecasting and planning.

Conclusion
Related prior art:
	Zhao et al. U.S. Patent Application Publication 2010/0318999-disclose the partitioning of a program between a client and cloud environment based on functional requirements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459  

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459